Title: From John Adams to John Sanderson, 4 October 1820
From: Adams, John
To: Sanderson, John



Sir.
Montezillo October 4th. 1820.

I thank you for your letter of the 29th. and a sketch of Mr Hancocks Life, which I am very glad to see, For that eminent Statesman and Patriot has never yet had justice done to his merits—He was born in Quincy The His Grand Father was minister of Lexington near Cambridge in the County of Middlesex—His father John Hancock was Minister of the North Parish of Braintree now the Town of Quincy—Both were Clergymen of Eminent Characters for Learning, Piety and every Christian virtue—His Mother was of the family of Thaxters in Hingham—Governor Hancock was Born in Quincy at his Fathers House—who had a little Farm which is not a part of Montezillo—and by the common vicissitudes of Life has fallen into my hands.—
It has become fashionable in this State to write Historys of particular towns—We have a History of Haverhill of Bellirica of Chelmsford of Bridgewater—As there are distinct Historys in every City in It if any future Historian should ever write the history of the town of Quincy—He may possibly think it worthy of remark—that three of  the Members of Congress in 1775 originated in this Place—Mr Samuel Adams’s Grand Father, was born here—and his Great, Grand Father was Born and his Great, Great Grand Father lived and died here—he may also think it worthy of rememberance here—he may also think it worthy of rememberance that Lexington, the first scene of Hostilitys—should have produced a Hancock to be the immediate occasion of them—These to be sure are frivolous circumstances—but it is very natural to remark them—Mr Hancocks literary attainments and mental faculties have not been sufficiently estimated—they were far above mediocrity, he understood human Nature very well, and was an acute and dexterous Politician—He was so excellent a Man that I may say, as Bolingbroke said of Marlborough “I have forgot his faults”—Why so much should be said concerning Mr Hancocks deficiencys in literature when Lincoln Knox, Patrick Henrys and even Washingtons were so much greater I know not—And I might add a hundred others the most miritorious among the Statesmen and Warriors of the Revolution
Mr Hancock had a benevolent mind and a generous Soul—His generosity and public Spirit was unbounded—he spent a greater fortune in the service of his Country than any other Man ever did—at least as far as my information extends—His House was the Seat of Hospitality, and his revenues a never failing source of Charity—His importance in the Revolution, his great weight in Society, when he entered into public Life—Cannot be estimated—His Character was amiable and spotless, his reputation very high and a thousand families depended upon him for their daily Bread—My inability to handle my own pen which must prevent me from proceeding further at present—There are many more inaccuracys in your sketch, which if Life and Strength remain to me, I may remark hereafter—In general the Work is well and candidly written—I pray you not to publish this letter, nor to quote my Name as Authority—But you may depend upon all the facts, that I may write to you—I am Sir your obliged / Servant—
John Adams